DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, species of  a polypeptide of or a fragment thereof' as recited in the present claim 27, without traverse in the reply filed on August 24, 2022 is acknowledged.
  Further Species election 
This application contains claims directed to the following patentably distinct species 1). a spike polypeptide (S) or its  fragment thereof, 2). E (envelope) polypeptide or its fragment thereof , 3). M (membrane)  or its  fragment thereof, 4). polypeptide, N (nucleocapsid) polypeptide, or its  fragment thereof, 5). a surface polypeptide, 6). lipid, or its  fragment thereof, 7). sugar or its  fragment thereof, 8). polysaccharide, a fragment thereof, 9). a combination thereof. The species are independent or distinct because they have different structures and functions, where each of them induce completely different antibodies using different  detection methods. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 27 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different searches and considerations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Mr. Chen  on Sept 15, 2022 a provisional election was made with traverse to prosecute the invention of SPIK (S), claim 27.  Affirmation of this election must be made by applicant in replying to this Office action.  The Claimed other species are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 4, 7,11, 18, 27, 33-36, 39, 43, 45, 49, 52, 61, 70 are considered with the elected species. 
Claims 90 and 91 are withdrawn from consideration. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the citation of the last wherein phrase describing the calibrator antibody, because it is unclear and confusing that is the species of said subject refereed to ? that is the definition of the “species”. The constant region is a fragment or region of an antibody, it is not a “species of a subject ?  It is so confusing about  the definition of the “subject” is. The same confusing about the citation of the description of the “variable region component of variable region of a different species”/ It is unclear what is the species reference herein to. Is it A species of variable region or an antibody “   What is the different species is referred to? A claim is interpreted in specification, but the specification does not  give a definition of the “species “and “subject”  is.  Please clarify in the response. The rejections above affects all depended claims. 
Claims 1,  4, 18, 27, 34, 35, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The rejections above affects all depended claims. 
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The rejections above affects all depended claims. 
Claim1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: please specify what is the unit of the claimed calibration data set. Because the measurement of an antibody titer can be calibrated as protein concentration or antigen binding capacity of an antibody titration. The different calibrations of an antibody have different assay requirement or related to enablement issue otherwise. Please clarify. The rejections above affects all depended claims. 
Regarding claims 4, 18, 27, 34, 35, 39, the phrase "e.g.  " and/or such as (claim 35) cited in these claims renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The rejections above affects all depended claims. 
Claim 34 is confusing for citing one amino acid sequence of SEQ IS NO: 1 with two GeneBank Accession Nos: “PRO_0000449646; Aa 13-1273; and GenBank Accession No. PODTC2” and GenBank: “MN908947.3”. Please amend claim and or clarify if the claimed subject matters are  one or two spike proteins? If it is not two why there are  two accession numbers?  Please clarify in response to this office action. If it is two, Applicants need to comply to the sequence rule.  The rejections above affects all depended claims.
       Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7,11, 18, 39, 43, 45, 49, 52, 61, 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, claims under the rejection are directed to a method for quantitatively detecting an antibody to an antigen of a coronavirus or a SARS-Cov-2, which broadly include any or all surface polypeptide m lipid, sugar, polysaccharide or fragment thereof , an envelope protein polypeptide (E ),  a membrane polypeptide (M) and nucleocapsid polypeptide (N) of fragment thereof. in a subject infected with SARS-Cov-2, followed by all steps cited in the claim 1, including a) contacting a sample from a subject with an antigen of an infectious organism, or a fragment or analog thereof, to allow binding between an antibody to said antigen of said infectious organism, if present in said sample, and said antigen of said infectious organism, or a fragment or analog thereof; b) assessing a detectable signal due to binding between said antibody and said antigen, or a fragment or analog thereof, and c) comparing said detectable signal to a calibration data set generated using a calibrator antibody that specifically binds to said antigen at multiple concentrations or levels to assess amount, concentration or level of said antibody in said sample, and optionally wherein said calibrator antibody is a chimeric antibody, or a fragment thereof, wherein the chimeric method comprises a constant region of the antibody  and a variable region of an antibody are made from different species of a host raising and using the same. 
As described above, the first paragraph of 35 U.S.C. requires that the specification shall contain a written description of the invention. This requirement has several objectives: 1). To clearly convey the information that an applicant has invented the subject matter which is claimed; 2). To put the public in possession of what the applicant claims as the invention; and 3). To promoter the progress of the useful arts by ensuring that patentee adequately describe their inventions in their patent specification in exchange for the right to exclude others from participating the invention for the duration of the patent term. 
Therefore, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably concluded that the inventor had possession of the claimed invention. The possession of claimed invention can be shown by describing the claimed invention with all of its limitation in the specification including drawing or description of an actual reduction to practice. The written description may arise in the following situations: a). The claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention; b). The claimed invention as a whole may not adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art; and c). The invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function etc.
After considering the detail disclosure as it was originally filed, the specification does not describe any members of such species of antigens in detail and any antibody including one or more chimeric antibody used for calibration at all  .One of ordinary skill in the art could not immediately recognize   or distinguish members of the genus of uncharacterized and undefined antibody and antigen binding properties. 
 MPEP  § 2163.02 states,  "[a] n objective standard for determining compliance with the written description requirement is “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’  ".  The courts have decided: The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See   Vas-Cathy, Inc. v. Mahurkar,  935  F.2d  1555, 1563-64, 19 USPQ2d  1111, 1117 (Federal  Circuit,  1991).  Furthermore, the written description provision of 35   USC   § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is  part of the  invention and reference to a potential method  for  isolating  it.  See Fiers v.  Revel, 25   USPQ2d   1601, 1606   (CAFC   1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent   Applications   Under   the   35   U.S.C.   112, paragraph 1,   "'Written   Description” Requirement   (66   FR   1099-1111, January   5, 2001) states, "possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104).
Because the current rejected claims encompass a genus of variant species but specification as it originally filed  completely lacks of detail descriptions of the essential elements and adequate guidance to practice the claimed method, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antigen and antibody, and one skilled in the art would not recognize that Applicant had possession of the claimed invention at the time the application was filed (Please see the Interim Written Description Guidelines published in the June 15, 1998 Federal Register at Volume 63, Number 114, pages 32639-32645.
Claim 27 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant case, claims under the rejection are directed to a generic method for quantitatively detecting an antibody of a subject to an infectious organism, wherein the method comprises: a) contacting a sample from a subject with an antigen of an infectious organism, or a fragment or analog thereof, to allow binding between an antibody to said antigen of said infectious organism, if present in said sample, and said antigen of said infectious organism, or a fragment or analog thereof; b) assessing a detectable signal due to binding between said antibody and said antigen, or a fragment or analog thereof, and c) comparing said detectable signal to a calibration data set generated using a calibrator antibody that specifically binds to said antigen at multiple concentrations or levels to assess amount, concentration or level of said antibody in said sample, and optionally wherein said calibrator antibody is a chimeric antibody, or a fragment thereof, wherein the chimeric method comprises a constant region of the antibody  and a variable region of an antibody are made from different species of a host raising and using the same. 
The first paragraph of 35 U.S.C. requires that the specification shall contain a written description of the invention. This requirement has several objectives: 1). To clearly convey the information that an applicant has invented the subject matter which is claimed; 2). To put the public in possession of what the applicant claims as the invention; and 3). To promoter the progress of the useful arts by ensuring that patentee adequately describe their inventions in their patent specification in exchange for the right to exclude others from participating the invention for the duration of the patent term. 
Therefore, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably concluded that the inventor had possession of the claimed invention. The possession of claimed invention can be shown by describing the claimed invention with all of its limitation in the specification including drawing or description of an actual reduction to practice. 
The written description may arise in the following situations: a). The claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention; b). The claimed invention as a whole may not adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art; and c). The invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function etc.
   The claims are drawn to a generic method applicable to many species of any or all antigen and antibody binding. However,  the specification does not describe with any more members of such species  deemed capable of practicing the claimed generic method  and no other information provided. One of ordinary skill in the art could not immediately recognize   or distinguish members of the genus of uncharacterized and undefined antibody and antigen binding properties. 
 MPEP  § 2163.02 states,  "[a] n objective standard for determining compliance with the written description requirement is “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’  ".  The courts have decided: The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See   Vas-Cathy, Inc. v. Mahurkar,  935  F.2d  1555, 1563-64, 19 USPQ2d  1111, 1117 (Federal  Circuit,  1991).  Furthermore, the written description provision of 35   USC   § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is  part of the  invention and reference to a potential method  for  isolating  it.  See Fiers v.  Revel, 25   USPQ2d   1601, 1606   (CAFC   1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent   Applications   Under   the   35   U.S.C.   112, paragraph 1,   "'Written   Description” Requirement   (66   FR   1099-1111, January   5, 2001) states, "possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104).
Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of nucleic acid molecules, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antigen and antibody.  Therefore, one skilled in the art would not recognize that Applicant had possession of the claimed invention at the time the application was filed. There is insufficient support the generic claims as provided by the Interim Written Description Guidelines published in the June 15, 1998 Federal Register at Volume 63, Number 114, pages 32639-32645.
As described above the specification lacks of description what kinds of the surface polypeptide, lipid, sugar, polysaccharide, a fragment thereof. 
The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 7, 11, 35, 36, 39, 43, 46, 51, 61 and 62 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent Application publication  2007/0092898A1 to Hu .
Hu teaches an invention drawn to methods and kits for diagnosing, detecting, and monitoring a wide variety of infectious diseases in a mammal including human being for a pathogen, including the HCV and herpes virus infection. Moreover, the present invention also provides kits and methods for analysis of blood and other bodily fluids for the presence or absence of infectious disease agents. For example, the present invention relates to methods and kits for the diagnosis and monitoring of hepatitis C virus (HCV) infection and/or Kaposi's sarcoma herpes virus infection (KSHV) in a subject, as well as other infectious diseases and agents. In particular, the present invention relates to the diagnosis and monitoring of infectious disease through the use of multiple agents directed at a target of interest, wherein the agent or multiple agents to be detected can be an antibody as well as other binding patterner, such as peptide or protein or non-protein binder, scaffold or aptamer. The present invention can also be used for the detection of HCV infection by the detection of antibodies to HCV C22 core, NS 4 (C-10003), NS3 and NS5 antigens, and/or to the diagnosis and monitoring of KSHV infection by detection of antibodies to K8.1, orf73/LNA1 and orf65 antigens in serum. The present invention further relates to methods and kits for assessing the efficacy of agents and interventions used to treat infectious diseases. The present invention is not limited to HCV or KSHV detection. In some embodiments, other infectious diseases and agents include, for example, antigens and/or antibodies selected from the group comprising hepatitis B core antibody (anti-HBc) , hepatitis C virus antibody (anti-HCV), HIV-1 and HIV-2 antibodies (anti-HIV-1 and anti-HIV-2), HTLV-I and HTLV-II antibodies (anti-HTLV-I and anti-HTLV-II), hepatitis B surface antigen (HBsAg) and syphilis. In other embodiments, other infectious diseases and agents include, for example, antigens and antibodies directed to antigens specific for pathogens. 
At paragraph [0059], Hu teaches that in some preferred embodiments, the method is a quantitative ELISA assay is utilized In some preferred embodiments, the quantitative ELISA is a competitive ELISA. In a competitive ELISA, the wells of a microtiter plate are first coated with a fusion protein comprising all or a fragment of the HCV and/or KSHV antibodies.  The sample to be tested is added to the plate along with an antibody that is specific for the HCV and/or KSHV antibodies. The HCV and/or KSHV antibodies in the sample compete for binding to the antibody with the immobilized peptide , hereby forming the first complex. The plate is washed and the antibody bound to the immobilized HCV and/or KSHV antibodies is then detected using any suitable method e.g., a secondary antibody comprising a label or a group reactive with an enzymatic detection system, hereby forming another complex. The amount of signal is inversely proportional to the amount of HCV and/or KSHV antibodies present in the sample (e.g., a high signal is indicative of low amounts of HCV and/or KSHV antibodies being present in the urine). 
The form of this quantitative antibody detection and quantitative measurement, a cytometric bead array assay is used (Quantum Plex kit, Bangs Laboratories; Cytometric Bead Array kit, BD Biosciences). These systems allow for multiple analyte detection with small volume samples. In other embodiments, a Luminex bead assay is used. 
[0064] teaches that the present invention is not limited to the detection of HCV and/or KSHV antibodies in serum. Any bodily fluid that contains elevated levels of HCV and/or KSHV antibodies correlated with HCV and/or KSHV infection may be utilized, including, but not limited to, blood, serum, urine, lymph, bile, cerebrospinal fluid and saliva. 
paragraph[0065]also teaches that in some particularly preferred embodiments, a combination of multiple HCV and/or KSHV or other infectious disease antibodies or epitopes are detected simultaneously in body fluid samples. In some embodiments, other infectious diseases and agents include, for example, antigens and/or antibodies selected from the group comprising hepatitis B core antibody(anti-HBc), hepatitis C virus antibody (anti-HCV), HIV-1 and HIV-2 antibodies (anti-HIV-1 and anti-HIV-2), HTLV-I and HTLV-II antibodies (anti-HTLV-I anti-HTLV-II), hepatitis B surface antigen (HBsAg) and syphilis. In some embodiments, the method uses fluorescence dye labeled beads that can detect multiple (e.g., at least 3), for example HCV and/or KSHV antibodies, in one assay. In an exemplary embodiment (Example 2), the assay was used to detect multiple HCV and/or KSHV antibodies. Detection of these HCV and/or KSHV antibodies was conducted in the same test tube simultaneously. As the HCV and/or KSHV antibody concentration increases, the mean fluorescence intensity for each group of beads increases (FIGS. 2-8). This correlation between the HCV and/or KSHV antibody concentration and the mean fluorescence establishes the basis for this particle-based cytometric quantitative method. A standard curve for each HCV and/or KSHV antibody has been constructed. These results demonstrate a quantitative assay for the simultaneous detection of multiple HCV and/or KSHV antibodies.
Therefore, the cited reference anticipates claims 1, 2, 7, 11, 35, 36, 39, 43 , 46, 52 and 61. 
Claims 1, 2, 7, 11, 18, 27, 33, 34, 35, 36, 39, 43, 51, 61 and 62 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Crawfold et al. (medRxiv , published on August 7, 2020).
Crawfold et al. teaches an IgG enzyme-linked immunosorbent assays (ELISAs) to spike and RBD, and were based on a published protocol authorization from New York State and the FDA. Briefly, spike or RBD was diluted to 2 μg/mL in PBS, 50 μL of which was used to coat each well of 96 well Immunlon 2HB plates (Thermo Fisher; 3455) overnight at 4°C. The next day, plates were washed thrice with PBS containing 0.1% Tween 20 (PBS-T) using a plate washer (Tecan HydroFlex) and blocked for 1-2 hours at room temperature with 200 μL 3% non-fat dry milk in PBS-T. Plasma samples were diluted with five serial 3-fold dilutions in PBS-T containing 1% non-fat dry milk, starting at a 1:25 dilution. Each plate contained a negative control dilution series of pooled human sera collected from 2017-2018 (Gemini Biosciences, 100-110, lot H86W03J, pooled from 75 donors), and a CR3022 monoclonal antibody positive control dilution series starting at 1 ug/mL, etc. and the second antibody of 50 μL of goat anti-human IgG-Fc with horseradish peroxidase (HRP)-conjugated antibody (Bethyl Labs, A80- 104P) diluted 1:3,000 in PBS-T containing 1% milk was added to each well and incubated for 1 hour at room temperature. Plates were again washed thrice with PBS-T, and 100 μL of TMB/E HRP substrate (Millipore Sigma; ES001) was then added to each well. After a 5 minute incubation, 100 μL 1N HCl was added, and the OD450 was read immediately on a Tecan infinite M1000Pro plate reader. IgA and IgM RBD ELISAs were performed as described same as above, with the following changes. The IgA secondary antibody was Peroxidase AffiniPure Goat Anti-Human Serum IgA, α chain specific (Jackson Labs, 109-035-011), and the IgM secondary antibody was goat Anti-Human IgM (μ-chain specific)−Peroxidase antibody (Sigma Aldrich, A6907); both were diluted 1:3000 in PBS-T containing 1% milk. For these ELISAs, plasma samples were run at six serial 4-fold dilutions starting at a 1:25 dilution, again with each plate containing a negative control dilution series (pooled human sera taken from 2017-2018). AUC was calculated as the area under the titration curve after putting the serial dilutions on a log-scale (Section of Materials and Methods). 
Because some limitations cited in cited in claims only as an optional and other “or” choices , these optional choices include the chimeric calibration antibody; full length of antigen SARS-Cov-2, and the third complex in the femtoliter reaction, such that he disclosures of the cited reference still meets the limitation of the fragment or analogue of SARS-Coc-2S comprising in SEQ ID NO: 1 etc. The cited reference still anticipates the all rejected claims.
Claims 1, 2, 7, 11, 18, 27, 33-36, 39, 43, 51, 61 and 62 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fatima Amanat, et al. (Nat. Med. 2020, July, 26(7), pp. 1033-1036). 
Fatima Amanat, et al. describe a method for quantitatively detecting variety kinds of  antibodies, including IgG, IgA and IgM in human pertains post infection by SARS-Co-2 (COVID-19). The method comprises: a) contacting a sample from a subject with COVID-19 spike protein antigen or its fragment there, wherein on of the standard of SPIKE protein antigen or its fragment thereof is the SPIKE protein with the GeneBank Accession No. MN908947.3) cited in claim 34.  The positive serum comprising the detected antibodies as well as standard well established antibody are used as positive control as well as standard antibody concentration or titer standard dosage curve. The also teaches used a second antibody to against the human antibody, which is further labeled with a detectable agent. After the typical ELISA , the data is compared to said detectable signal to a calibration data set generated using a calibrator antibody that specifically binds to said antigen at multiple concentrations or levels to assess amount, concentration or level of said antibody in said sample.  (Please see the following citations of the materials and methods from the cited reference). Therefore, the cited reference anticipates claims1, 2, 7, 11, 27, 33, 34, 35, 36, 39, 43, 46, 51, 61 and 62
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648